index nos internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telephone number refer raply to cc dom it a plr-106220-99 date may taxpayers date date date date date date mr z dear this responds to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayers to make an election to capitalize taxes and carrying charges on investment_property pursuant to sec_266 of the internal_revenue_code it has been represented that taxpayers acquired a piece of unimproved land on date which was intended as investment_property at that time and for several years thereafter taxpayers were unable to deduct taxes and interest connected to acquisition of the property quickly informed taxpayers that there was an election available to capitalize interest and taxes on the property he advised taxpayers to file amended returns to elect to pil on or about date they hired mr z an attorney who on date capitalize interest and real_estate_taxes that advice was incorrect because a private ruling_request under revproc_99_1 r b is necessary to request relief under sec_301_9100-1 of the regulations such relief was requested on date the property was sold on date the regulations under sec_301_9100-3 provide extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 for this purpose sec_301_9100-1 defines the term election to includes a request to adopt change or retain an accounting_method and the term regulatory election to include an election whose deadline is prescribed by a revenue_procedure sec_301_9100-3 of the regulations provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides in part that except as provided in paragraphs b i through iti of this section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will not ordinarily grant relief taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight n such a case the irs will grant relief only when the sec_301_9100-3 i of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax liabitity in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 ii of the regulations provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which -3- the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 of the regulations provides in part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested i is subject_to the procedure described in sec_1_446-1 requiring advance written consent of the commissioner through a formal application filed on form ii requires an adjustment under sec_481 or would require an adjustment under sec_481 a if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made iii would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination an appeals_office or a federal court and the change would provide a more favorable method or more favorable terms and conditions than if the change were made as part of an examination or iv provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year the affidavits presented by taxpayers in the present case make a showing of reasonableness and good_faith on the part of taxpayers because taxpayers eventually consulted a qualified_tax professional mr z an attorney who then discovered the error and quickly suggested corrective action the election at the end of any of the years of ownership they would have made the election because at no time could they deduct taxes and interest since they did not itemize deductions for those years if taxpayers had known of the availability of in the present case taxpayers are not seeking to alter a return position rather they have computed an increased basis to use the interest and real_estate_taxes that they were unable to deduct taxpayers are only seeking to legitimize the use of this method by making the election as required in sec_266 of the code not informed until after the deadline for making the election that the election had to be made finally there was no hindsight involved in taxpayer's decision to request relief under sec_301_9100-3 of the regulations because specific facts have not changed since the due_date for making the election that make the election advantageous to the taxpayers taxpayers will not have a lower tax_liability in the aggregate fro all the years in which the election would apply also taxpayers were taxpayers are electing to use the method described in sec_266 of the code for finally there is no indication that the regulatory election for which relief is requested provides a more favorable method_of_accounting or more favorable terms and conditions if the election is made by a certain date or taxable_year taxpayers have hcc demonstrated that a they acted reasonably and in good_faith and b granting relief furthermore the time for making will not prejudice the interests of the government elections under sec_266 is not expressly prescribed by statute and taxpayers’ request for relief was filed within such time as the commissioner considers reasonable under the circumstances the consent of the commissioner is hereby granted taxpayers for the tax_year ended on date and subsequent years to comply with the requirements of sec_266 of the code for making the election to capitalize interest and real_estate_taxes accordingly tapayers are granted an extension of time until days from the date of this letter to properly execute the election to capitalize interest and taxes under sec_266 of the code for the tax_year ended on date the election shall be made in accordance with the regulations under sec_266 and shall be filed with the district director's office having jurisdiction over the taxpayers’ tax_return please attach a copy of this ruling to the amended returns schedules and forms filed in connection with making the election under sec_266 when such forms are filed no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts sec_6110 of the code provides that private_letter_ruling may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting by liane l le be david l crawford jf chief branch
